PER CURIAM.
In this petition for writ of certiorari, the Justice Administrative Commission (“the Commission”) seeks review of the circuit court’s order directing the Commission to pay $4,767.00 in costs based on a prior certification of taxable costs. Because the circuit court’s order departed from the essential requirements of the law, we grant the petition.
In the certification of taxable costs, the circuit court certified that Respondent was entitled to reimbursement for deposition transcription fees, video deposition fees, process service fees, witness fees, expert witness fees, and fees for transcription of excerpts of trial. The circuit court entered a separate order directing the Commission to pay these certified costs. However, section 939.06, Florida Statutes (2004), authorizes reimbursement only for witness fees, sheriff expenses, and clerk of the court expenses. Wolf v. County of Volusia, 703 So.2d 1033, 1034 (Fla.1998). Based on the decision in Wolf, the circuit court departed from the essential requirements of the law by certifying non-qualifying costs and directing the Commission to pay those costs. We, therefore, grant the petition for writ of certiorari and vacate the circuit court’s order directing the Commission to pay $4,767.00. On remand, the circuit court is directed to certify only those costs consistent with this opinion.
The petition is GRANTED, the circuit court’s order is VACATED, and the cause is REMANDED with instructions.
BENTON, POLSTON and THOMAS, JJ., concur.